Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 04/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,899,152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a container in combination with all the structure as recited and in particularly a first covering having a first magnetic coupler and a second magnetic coupler, wherein the first magnetic coupler comprises a first magnetic axis running in a first direction between a north pole and a south pole of the first magnetic coupler, wherein the second magnetic coupler comprises a second magnetic axis running in a second direction between a north pole and a south pole of the second magnetic coupler, and wherein the first and second magnetic axes run in different directions and at a non-parallel angle with respect  to each other.
With respect to claim 12, the prior art does not teach or render obvious a transferrable pigment container in combination with all the structure as recited and in particularly a first covering comprising a first magnetic coupler that is disposed at a first edge of the first covering, a second magnetic coupler that is disposed at a second edge of the first covering, a third magnetic coupler, and a fourth magnetic coupler, wherein the first magnetic coupler comprises a first magnetic axis running in a first direction between a north pole and a south pole of the first magnetic coupler, wherein the third magnetic coupler comprises a second magnetic axis running in a second direction between a north pole and a south pole of the third magnetic coupler, and wherein the second magnetic axis runs in a different direction and at a non-parallel angle with respect to the first magnetic axis.
With respect to claim 17, the prior art does not teach or render obvious a first covering comprising a first face, the first covering further comprising a first magnetic coupler that is disposed at a first edge of the first covering, a second magnetic coupler that is disposed at a second edge of the first covering, a third magnetic coupler, and a fourth magnetic coupler, wherein the first magnetic coupler comprises a first magnetic axis extending in a first direction between a north pole and a south pole of the first magnetic coupler, wherein the third magnetic coupler comprises a second magnetic axis extending in a second direction between a north pole and a south pole of the third magnetic coupler, and wherein the first magnetic axis and the second magnetic axis run in different directions and at a first non-parallel angle with respect to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853 

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853